DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 07/09/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-14, 16-20, 22-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (U.S. 20170257888) in view of Chincholi et al. (U.S. 20130322279).
For claim 1, Kneckt et al. disclose a method of wireless communication, comprising: 
obtaining, by a user equipment (UE), a configuration to perform one or more virtual full listen before talk (LBT) procedures over an LBT bandwidth (at least [0035], [0065]-[0066] and [0096]-[0099].  Carrier sense can be performed both through physical and virtual techniques. The physical technique is known as clear channel assessment (CCA) and can include an energy measurement or received signal strength indicator (RSSI) measurement. The physical technique is referred to as sensing. The virtual CS mechanism, based on a state variable or value called the network allocation vector (NAV), is achieved by distributing reservation information announcing the impending use of the WM.   The NAV may be thought of as a counter which counts down to zero at a given rate. When the counter reaches zero or the NAV is reset, the virtual CS indication is that the channel is idle. When the counter is not zero, the CS indication is that the channel is busy.   To determine more about the WM (wireless medium) channel status, the AP transmits RTS frames to a first STA monitoring a first channel and to a reserving STA monitoring a reserved channel. The RTS frame signals the receiving address of the particular STA addressed.); 
generating, by the UE, an LBT measurement report, wherein the LBT measurement report includes a result of the one or more virtual full LBT procedures (at least [0035], [0065]-[0066] and [0096]-[0099].  The first STA and the reserving STA respond if they detect that the channels they are monitoring are idle according to both the CCA and the virtual CS mechanisms of the shared WM protocol rules.); and 
transmitting, by the UE, the LBT measurement report to a serving base station (at least [0035], [0065]-[0066] and [0096]-[0099].  The first STA and the reserving STA respond if they detect that the channels they are monitoring are idle according to both the CCA and the virtual CS mechanisms of the shared WM protocol rules.)  However, Kneckt et al. do not disclose a plurality of LBT statistics.
	In the same field of endeavor, Chincholi et al. disclose a plurality of LBT statistics (at least [0102].  Statistics on the success rate of the Listen_Before_Talk (LBT), which may correspond to the success rate of accessing the carrier, may be maintained and transmitted to the RRM.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kneckt et al. as taught by Chincholi et al. for purpose of carrying out a display switching operation to switch between a plurality of application assessing whether the presence of SUs in the carrier is acceptable to continue operation on that LE carrier.
For claim 2, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 1.  Chincholi et al. disclose performing, by the UE, one or more transmission LBT procedures over the LBT bandwidth, wherein the one or more transmission LBT procedures are performed in response to one or more of: a scheduled transmission and a configured transmission, wherein the plurality of LBT statistics of the LBT measurement report include one or more LBT statistics associated with the one or more transmission LBT procedures (at least [0102].  Statistics on the success rate of the Listen_Before_Talk (LBT), which may correspond to the success rate of accessing the carrier, may be maintained and transmitted to the RRM. The RRM algorithms may use this measurement result in assessing whether the presence of SUs in the carrier is acceptable to continue operation on that LE carrier. The LBT may be applicable for the eNB when scheduled to transmit in the downlink and may only applicable to WTRUs when scheduled to transmit in the uplink.) 
For claim 3, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 2.  Chincholi et al. disclose wherein LBT statistics include one or more of: a time duration of each of the one or more virtual full LBT procedures and the one or more transmission LBT procedures; a number of distributed inter-frame spacing (DIFS) periods experienced by the UE during the time duration; and a number of successfully checked-out virtual channel occupancy times (COTs), wherein the number of successfully checked-out virtual COTs reflects one of: a number of consecutive successfully checked-out virtual COTs or a total number of successfully checked-out COTs over a predefined interval (at least [0102].  Statistics on the success rate of the Listen_Before_Talk (LBT), which may correspond to the success rate of accessing the carrier, may be maintained and transmitted to the RRM.)
For claim 4, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 1.  Kneckt et al. disclose wherein the transmitting is performed one of: upon completion by the UE of a minimum threshold number of one or both of the one or more virtual full LBT procedures and the one or more transmission LBT procedures; upon detecting by the UE a minimum abnormal threshold number of abnormal LBT results of one or both of the one or more virtual full LBT procedures and the one or more transmission LBT procedures over a predefined time window; or NRF NO. QLXX.P1390US20087654/60 upon expiration of the predefined time window (at least [0035], [0065]-[0066] and [0096]-[0099].  Carrier sense can be performed both through physical and virtual techniques. The physical technique is known as clear channel assessment (CCA) and can include an energy measurement or received signal strength indicator (RSSI) measurement. The physical technique is referred to as sensing. The virtual CS mechanism, based on a state variable or value called the network allocation vector (NAV), is achieved by distributing reservation information announcing the impending use of the WM.   The NAV may be thought of as a counter which counts down to zero at a given rate. When the counter reaches zero or the NAV is reset, the virtual CS indication is that the channel is idle. When the counter is not zero, the CS indication is that the channel is busy.  The first STA and the reserving STA respond if they detect that the channels they are monitoring are idle according to both the CCA and the virtual CS mechanisms of the shared WM protocol rules.)  
For claim 5, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 4.  Chincholi et al. disclose the method of claim 4, wherein the one or more virtual full LBT procedures and the one or more transmission LBT procedures are associated with one of: a specific LBT priority class or a combination of LBT priority classes (at least [0104].  The measurement configuration may also include, but is not limited to, the accompanying information like channel ID, reporting criteria, and channel category (i.e. an active channel that is being allocated and used or a candidate channel that is not yet allocated but monitored for future use).)
For claim 7, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 2.  Kneckt et al. disclose the wherein the configuration further configures the UE to perform a virtual abbreviated LBT procedure on one or more candidate channels outside of a current channel within the LBT bandwidth (at least [0063].  The AP may command or request that a STA change from an primary channel to a new channel so that the STA can obtain NAV information on the new channel. The new channel may also be referred to as a reserved channel, and the STA to which the command or request is addressed may be referred to as a reserving STA.) 
For claim 8, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 2.  Kneckt et al. disclose wherein the one or more candidate channels are contiguously adjacent to one of: the one or more virtual full LBT procedures; or the one or more transmission LBT procedures; over the LBT bandwidth (at least [0063].  The AP may command or request that a STA change from an primary channel to a new channel so that the STA can obtain NAV information on the new channel. The new channel may also be referred to as a reserved channel, and the STA to which the command or request is addressed may be referred to as a reserving STA.)   
For claim 10, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 1.  Kneckt et al. disclose wherein the configuration includes: a set of time instants over a frame-based equipment (FBE) set of frames over the LBT bandwidth during which the one or more virtual full LBT procedures are to be performed (at least [0007].   The second NAV value informs listening STAs that the first channel is reserved for a duration of time sufficient for transmission of a trigger frame and one or more subsequent PPDUs. The trigger frame, in some embodiments, organizes transmissions on resources reserved based on MU-RTS and CTS frames and to set the full length NAV around the MU-RTS transmitter. Alternatively, a DL SU (single user) or DL MU PPDU may be transmitted. The transmission power of the PPDU sets CCA and duration provides NAV at observing STAs.); one or more channels on which the one or more virtual full LBT procedures are to be performed; and an energy detection threshold for the one or more virtual full LBT procedures, wherein the energy detection threshold is one of linked to a maximum transmit power of the UE or unlinked to the maximum transmit power (at least [0035].   The physical technique is known as clear channel assessment (CCA) and can include an energy measurement or received signal strength indicator (RSSI) measurement. The physical technique is referred to as sensing. The virtual CS mechanism, based on a state variable or value called the network allocation vector (NAV), is achieved by distributing reservation information announcing the impending use of the WM. The NAV provides a prediction of future traffic on the WM based on duration information that is announced in RTS/CTS frames prior to the actual exchange of data. The duration information is also available in the MAC header of many frames. Demodulating and recovering the data of an observed frame is referred to as receiving. The CS mechanism combines the NAV state and the STA's transmitter status with physical CS (CCA) to determine the busy/idle state of the medium. The NAV may be thought of as a counter which counts down to zero at a given rate. When the counter reaches zero or the NAV is reset, the virtual CS indication is that the channel is idle. When the counter is not zero, the CS indication is that the channel is busy).  
For claim 11, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 10.  Chincholi et al. disclose wherein the plurality of LBT statistics includes an LBT success ratio of the one or more virtual full LBT procedures over a predefined sliding measurement window (at least [0102].   the LTE system operating in a LE carrier may avoid accessing a carrier when it is already occupied by a SU. Hence, an LTE transmitting node may optionally perform sensing to detect any SU presence before starting to use the carrier. Statistics on the success rate of the Listen_Before_Talk (LBT), which may correspond to the success rate of accessing the carrier, may be maintained and transmitted to the RRM. The RRM algorithms may use this measurement result in assessing whether the presence of SUs in the carrier is acceptable to continue operation on that LE carrier. The LBT may be applicable for the eNB when scheduled to transmit in the downlink and may only applicable to WTRUs when scheduled to transmit in the uplink.)  
For claim 12, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim1.  Kneckt et al. disclose  wherein the configuration includes: a set of time instants over the LBT bandwidth of a new radio-spectrum sharing (NR- SS) operation during which the one or more virtual full LBT procedures are to be performed at least [0007].   The second NAV value informs listening STAs that the first channel is reserved for a duration of time sufficient for transmission of a trigger frame and one or more subsequent PPDUs. The trigger frame, in some embodiments, organizes transmissions on resources reserved based on MU-RTS and CTS frames and to set the full length NAV around the MU-RTS transmitter. Alternatively, a DL SU (single user) or DL MU PPDU may be transmitted. The transmission power of the PPDU sets CCA and duration provides NAV at observing STAs.); one or more channels on which the one or more virtual full LBT procedures are to be performed; and an energy detection threshold for the one or more virtual full LBT procedures, wherein the energy detection threshold is one of linked to a maximum transmit power of the UE or unlinked to the maximum transmit power (at least [0035].   The physical technique is known as clear channel assessment (CCA) and can include an energy measurement or received signal strength indicator (RSSI) measurement. The physical technique is referred to as sensing. The virtual CS mechanism, based on a state variable or value called the network allocation vector (NAV), is achieved by distributing reservation information announcing the impending use of the WM. The NAV provides a prediction of future traffic on the WM based on duration information that is announced in RTS/CTS frames prior to the actual exchange of data. The duration information is also available in the MAC header of many frames. Demodulating and recovering the data of an observed frame is referred to as receiving. The CS mechanism combines the NAV state and the STA's transmitter status with physical CS (CCA) to determine the busy/idle state of the medium. The NAV may be thought of as a counter which counts down to zero at a given rate. When the counter reaches zero or the NAV is reset, the virtual CS indication is that the channel is idle. When the counter is not zero, the CS indication is that the channel is busy).    
For claim 13, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 12.  Kneckt et al. disclose wherein the plurality of LBT statistics includes an LBT success ratio of the one or more virtual full LBT procedures over a predefined sliding measurement window (at least [0035].   The physical technique is known as clear channel assessment (CCA) and can include an energy measurement or received signal strength indicator (RSSI) measurement. The physical technique is referred to as sensing. The virtual CS mechanism, based on a state variable or value called the network allocation vector (NAV), is achieved by distributing reservation information announcing the impending use of the WM. The NAV provides a prediction of future traffic on the WM based on duration information that is announced in RTS/CTS frames prior to the actual exchange of data. The duration information is also available in the MAC header of many frames. Demodulating and recovering the data of an observed frame is referred to as receiving. The CS mechanism combines the NAV state and the STA's transmitter status with physical CS (CCA) to determine the busy/idle state of the medium. The NAV may be thought of as a counter which counts down to zero at a given rate. When the counter reaches zero or the NAV is reset, the virtual CS indication is that the channel is idle. When the counter is not zero, the CS indication is that the channel is busy).  
For claim 14, the combination of Kneckt et al. and Chincholi et al. disclose the method of claim 1.  Kneckt et al. disclose wherein the configuration includes one or more of: an energy detection threshold for the one or more virtual full LBT procedures, wherein the energy detection threshold is one of linked to a maximum transmit power of the LE or unlinked to the maximum transmit power; one or more LBT parameters associated with a network device type other than a UE type of the UE; and NRF NO. QLXX.P I390US20087656/60 a beamforming direction that identifies a direction to perform the one or more virtual full LBT procedures (at least [0035].   The physical technique is known as clear channel assessment (CCA) and can include an energy measurement or received signal strength indicator (RSSI) measurement. The physical technique is referred to as sensing. The virtual CS mechanism, based on a state variable or value called the network allocation vector (NAV), is achieved by distributing reservation information announcing the impending use of the WM. The NAV provides a prediction of future traffic on the WM based on duration information that is announced in RTS/CTS frames prior to the actual exchange of data. The duration information is also available in the MAC header of many frames. Demodulating and recovering the data of an observed frame is referred to as receiving. The CS mechanism combines the NAV state and the STA's transmitter status with physical CS (CCA) to determine the busy/idle state of the medium. The NAV may be thought of as a counter which counts down to zero at a given rate. When the counter reaches zero or the NAV is reset, the virtual CS indication is that the channel is idle. When the counter is not zero, the CS indication is that the channel is busy).  
For claims 16-20, the claims have features similar to claims 1-5.  Therefore, the claims are also rejected for the same reasons in claims 1-5.
For claims 22-23, the claims have features similar to claims 7-8.  Therefore, the claims are also rejected for the same reasons in claims 7-8.
For claims 25-29, the claims have features similar to claims 10-14.  Therefore, the claims are also rejected for the same reasons in claims 10-14.


Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (U.S. 20170257888) in view of Chincholi et al. (U.S. 20130322279) and further in view of Yoshimura et al. (U.S. 20180167970).
For claim 6, the combination of Kneckt et al. and Chincholi et al. do not disclose the method of claim 4, wherein the abnormal LBT results include one or more of: a failure detected in one of the one or more virtual full LBT procedures and the one or more transmission LBT procedures; a successful LBT procedure of the one or more virtual full LBT procedures or the one or more transmission LBT procedures that exceeds a predefined LBT procedure duration; or the successful LBT procedure of the one or more virtual full LBT procedures or the one or more transmission LBT procedures in which a number of distributed inter-frame spacing (DIFS) periods experienced by the UE exceeds a predefined threshold number of DIFS.  
	In the same field of endeavor, Yoshimura et al. disclose the abnormal LBT results include one or more of: a failure detected in one of the one or more virtual full LBT procedures and the one or more transmission LBT procedures; a successful LBT procedure of the one or more virtual full LBT procedures or the one or more transmission LBT procedures that exceeds a predefined LBT procedure duration; or the successful LBT procedure of the one or more virtual full LBT procedures or the one or more transmission LBT procedures in which a number of distributed inter-frame spacing (DIFS) periods experienced by the UE exceeds a predefined threshold number of DIFS (at least [0009].  There are concerns that the data signal is not able to be demodulated and the NAV is not able to be appropriately configured in a case where the preamble detection fails and that it is difficult to recognize a channel utilization status due to the fail of carrier sense/clear channel assessment (CS/CCA).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kneckt et al. as taught by Yoshimura et al. for purpose of recognizing the channel utilization status through clear channel assessment-energy detection (CCA-ED) in a case where the CS/CCA fails.
For claim 21, the claim has features similar to claim 6.  Therefore, the claim is also rejected for the same reasons in claim 6.
Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (U.S. 20170257888) in view of Chincholi et al. (U.S. 20130322279) and further in view of Ouchi et al. (U.S. 20220014337).
For claim 15, the combination of Kneckt et al. and Chincholi et al. do not disclose the method of claim 1, transmitting, by the UE, a capabilities message to the serving base station, wherein the capabilities message includes a capability of the UE for use of virtual LBT procedures.
	In the same field of endeavor, Ouchi et al. disclose transmitting, by the UE, a capabilities message to the serving base station, wherein the capabilities message includes a capability of the UE for use of virtual LBT procedures (at least [0581].    The terminal apparatus 1 and the base station apparatus 3, for example, a case that acquisition of the COT can be indicated (in other words, a case that such a capability is supported) for each of an LBT subband #1 and an LBT subband #2 in accordance with the DCI format 2_0 and a case that acquisition of the COT is indicated for both the LBT subband #1 and the LBT subband #2 will be described.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kneckt et al. as taught by Ouchi et al. for purpose of updating a value of the subband CQI for at least one of the plurality of LBT subbands in which LBT is successful.
For claim 30, the claim has features similar to claim 15.  Therefore, the claim is also rejected for the same reasons in claim 15.
Allowable Subject Matter
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  05/05/2022